Citation Nr: 1736426	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral ankle disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a plantar disability of the bilateral feet.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for a disability manifested by acid reflux, to include a hiatal hernia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 2001 to July 2005.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.  The claims file was subsequently transferred to the RO in Oakland, California.  

In December 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral ankle disability, bilateral pes planus, and a plantar disability of the bilateral feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes that is related to active service.

2.  Resolving all doubt in the Veteran's favor, the most probative evidence of record demonstrates that gastroesophageal reflux disease (GERD) was incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for entitlement to service connection for GERD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, VA notified the Veteran in October 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the December 2016 Board hearing, the undersigned explained the issue decided herein and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  These examination reports provided sufficient information to adjudicate the claims decided herein.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As such, when viewed together, the Board finds the examinations to be sufficient and adequate for rating purposes.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case with respect to the issues decided herein, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

II.  Service Connection

The Veteran seeks entitlement to service connection for a hearing loss disability and a disability manifested by acid reflux.  Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as sensorineural hearing loss, manifesting themselves to a certain degree within a certain time after service must have had their onset in service or by evidence of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

Hearing Loss Disability

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran underwent audiological testing upon his induction into service in July 2001.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 0
5
0
5
LEFT
5
 0
0
10
5

One day later, the Veteran underwent additional audiological testing.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 -5
5
5
20
LEFT
5
 0
5
5
15

The Veteran again underwent audiological testing upon his separation from active duty service in May 2005.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
 0
10
5
20
LEFT
5
 5
0
10
15

Following service, the Veteran was provided with a VA audiological examination in January 2013, at which time puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 15
10
10
10
LEFT
5
 5
5
15
15

Speech audiometry at the time of the January 2013 audiological examination revealed speech recognition ability of 100 percent, bilaterally.  Additionally, the Veteran testified at his December 2016 Board videoconference hearing that his ability to hear had been "about the same" since his separation from service in July 2005.

The evidence of record does not show the Veteran's auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz to be 40 decibels or greater; it does not show the Veteran's auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz to be 26 or greater; and it does not show the Veteran's word recognition scores to be less than 94 percent.  Absent a showing of a hearing loss disability for VA purposes related to active service, entitlement to service connection for bilateral hearing loss must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (In the absence of proof of a present disability, there can be no valid claim for service connection).  There is also no competent evidence that the Veteran had a hearing loss disability for VA purposes at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  In this case, the regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.  See 38 C.F.R. § 4.85 (a) (2016).  As such, the applicable regulation sets forth the type and manner of testing required and specifically indicates speech discrimination tests be conducted in a controlled setting (not under "real world" conditions).  The Veteran has not argued that the examination was otherwise inadequate.  Thus, the testing method is appropriate.  See Martinak v. Nicholson, 21 Vet. App. 477 (2007).   

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not for application.

Disability Manifested by Acid Reflux

With respect to the claim of entitlement to service connection for a disability manifested by acid reflux, to include a hiatal hernia, the Veteran testified that he experienced a lot of intestinal discomfort over a long period of time in service.  A review of the Veteran's service treatment records reveals that he sought treatment for vomiting and nausea after physical training in December 2002.  In February 2005, he sought treatment for vomiting, stomach cramps, nausea, and dizziness.  He was diagnosed as having viral syndrome at that time.  

Post-service VA treatment records have diagnosed the Veteran as having gastrointestinal reflux disease (GERD).  The Veteran was provided with a VA esophageal conditions examination in March 2013, at which time he was diagnosed as having GERD.  At that time, the Veteran reported having recurrent heartburn and acid taste radiating to his throat since 2005.  The examiner concluded that, "Based on his clinical history his GERD symptoms began in 2005, while he was in the service."  

There is no dispute that the Veteran currently suffers from GERD.  Therefore, there is evidence of a current disability.  

There also seems to be no dispute that the Veteran experienced vomiting, nausea, and stomach cramps while in service.  Additionally, he competently testified that he experienced intestinal discomfort in service.  Therefore, there is evidence of an in-service incurrence of a disease.

Finally, the March 2013 VA examiner clearly articulated that, based on the Veteran's clinical history, his current GERD symptoms began in 2005 while he was in the service.  This is evidence of a causal relationship between the present disability (GERD) and the disease incurred during service.  

In sum, the evidence of record indicates that the Veteran's current GERD disability is related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is a reasonable doubt, which is resolved in the Veteran's favor, 38 C.F.R. § 3.102, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issue of service connection for GERD.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for GERD is granted.


REMAND

The Veteran also seeks entitlement to service connection for bilateral ankle disability, bilateral pes planus, and a plantar disability of the bilateral feet.  However, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the claims of entitlement to a bilateral ankle disability, bilateral pes planus, and a plantar disability of the bilateral feet, at his December 2016 Board videoconference hearing, the Veteran testified that, as an infantry rifleman in the Marine Corps, he hiked approximately 8 hours on patrols per day in standard-issue military combat boots carrying equipment weighing approximately 100 pounds.  The Veteran further testified that his feet would get sore on the heels and arches after standing for prolonged periods of time, and that he injured his ankle, at which time he was placed on light duty for a few days, although he experienced weakness in the ankle ever since.  

A review of the Veteran's service treatment records reveals that his October 2000 Report of Medical History at induction noted moderate, asymptomatic pes planus.  In February 2002, the Veteran sought treatment for chronic left knee pain which he had experienced for two months.  The Veteran indicated that he injured his knee while at the School of Infantry at Camp Pendleton, California, and that it felt like a sprain.  A May 2003 VA treatment record confirmed that the Veteran had an inversion twisting of the ankle, which was  diagnosed as an ankle sprain, at which time the Veteran was assigned to light duty for eight days.  In July 2005, at the time of his separation from service, a Chronological Record of Medical Care indicated that the Veteran suffered from episodic left knee pain secondary to musculoskeletal wear and tear.  

Post-service VA treatment records include diagnoses of Achilles bursitis or tendinitis, flat feet, and ankle sprain.  The Veteran testified at his December 2016 Board videoconference hearing that he has been prescribed orthotics by a private physician in Sacramento, California, for his bilateral feet and ankles.  

The Veteran was provided with a VA examination with respect to these disabilities in January 2013.  However, the Board finds that this examination is inadequate for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  With respect to the Veteran's ankles, the examiner diagnosed him as having a resolved right ankle sprain as well as left ankle Achilles tendonitis.  However, the examiner then opined that the Veteran's bilateral ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  In support of this conclusion, the examiner merely noted that, "Claimant's bilateral ankle condition, currently with no pathology to render diagnosis, is less likely than not related to the in service twisted inversion ankle injury which occurred during active military service."  However, the Board emphasizes that the examiner provided a diagnosis (specifically, "left ankle Achilles tendonitis") earlier in the examination report.  

With respect to the Veteran's pes planus and plantar disability, the January 2013 VA examination report diagnosed him as having bilateral flat feet as well as bilateral plantar fasciitis.  However, the examiner opined that both the Veteran's bilateral flat feet and plantar fasciitis, which clearly and unmistakably existed prior to service, were clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of this conclusion, the examiner explained that, "Claimant entered the military with asymptomatic moderate pes planus bilateral per enlistment physical examination dated 10/25/00 . . . .  There are no documented evidence claimant had developed plantar fasciitis while in the service.  There are also no documented evidence the bilateral plantar fasciitis were aggravated beyond natural progression due to military occupational specialty as a rifleman between 2001 and 2005 during military service; I am not able to determine aggravation beyond natural progression without resorting to mere speculation; based on available records reviewed, it is my opinion, claimant's bilateral pes planus with plantar fasciitis are less likely as not aggravated beyond natural progression due to military occupation specialty as a rifleman between 2001 and 2005 during military service."  

First, the Board notes that the VA examiner seemed to refer to the separate diagnoses of "bilateral flat feet" and "bilateral plantar fasciitis" interchangeably.  The Board emphasizes that "moderate, asymptomatic pes planus" was indeed noted at the time of the Veteran's induction into service; however, bilateral plantar fasciitis was not noted upon induction into service.  Thus, it is unclear as to whether the VA examiner was implying that the Veteran's plantar fasciitis also preexisted service and as to why the VA examiner provided an opinion that there was no evidence that the Veteran's bilateral plantar fasciitis was aggravated beyond its natural progression during his military service.  Furthermore, elsewhere in the opinion, the VA examiner opined that, "I am not able to determine aggravation beyond natural progression without resorting to mere speculation."  The Board notes that the examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should state whether it cannot be determined from current medical knowledge, or indicate what information would be necessary in order to be able to offer an opinion.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Finally, if the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Here, given the Veteran's combat status evidenced by his receipt of the Combat Action Ribbon and military occupational specialty as a rifleman in the United States Marine Corps, his assertion of complaints of bilateral foot pain after hiking eight-hour patrols is accepted and deemed consistent with active service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This is further corroborated by the July 2005 Chronological Record of Medical Care at the time of the Veteran's separation from service, which explicitly referenced "musculoskeletal wear and tear."  As a result, the Board finds the element of an in-service occurrence has been met in this case.  However, in providing the rationale for his negative nexus opinions, the January 2013 VA examiner did not mention the "musculoskeletal wear and tear" noted in the July 2005 Chronological Record of Medical Care.  For these reasons, on remand, the Veteran should be provided with a new examination to determine the probable nature and etiology of any disabilities of the bilateral ankles and feet. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit or authorize VA to obtain the medical records from any private medical provider who has treated the Veteran for his ankles disabilities and/or foot disabilities during the applicable appeal period.

All efforts to obtain these records must be documented in the file.  The RO should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.

If private records are identified, but not obtained, then VA must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of all ankle and foot disorders present proximate to or during the pendency of the claim, to include Achilles bursitis or tendinitis, pes planus, plantar fasciitis, and ankle sprain.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based on a review of the evidence and examination results, and with consideration of the Veteran's statements, the examiner should state whether it is at least as likely as not (50 percent probability or more) that any ankle or foot disorder present during the period of the claim (to include Achilles bursitis or tendinitis as well as plantar fasciitis) was incurred during the Veteran's period of active duty, or is otherwise related to his period of active duty service, to include the physical demands from hiking in combat boots with equipment weighing approximately 100 pounds on a daily basis. 

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

With respect to the Veteran's bilateral pes planus, which was noted on his October 2000 Report of Medical Examination at induction into service, with consideration of the Veteran's statements regarding his symptoms prior to, during, and since service, the examiner should provide an opinion as to whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's diagnosed pes planus / flat foot (a) preexisted active duty service and (b) was clearly and unmistakably not aggravated during his period of active duty beyond the natural progression of the disease.  The examiner should identify the evidence upon which any opinion is based.

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability.

In providing the requested opinions, the examiner must consider and discuss the Veteran's statements regarding the onset and progression of the disorders.  The examiner should also specifically discuss the significance, if any, of the "musculoskeletal wear and tear" noted in the July 2005 Chronological Record of Medical Care.  

The examiner must provide complete rationales for all opinions and conclusions reached.  If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should state whether it cannot be determined from current medical knowledge, or indicate what information would be necessary in order to be able to offer an opinion.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After all development has been completed, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted to the fullest extent, then issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


